1 Reported in 208 N.W. 22.
Appeal by plaintiff from an order denying its motion for judgment against the garnishee whose disclosure was that it held certain personal property of the defendant as security for the payment of defendant's promissory note to it. The record shows that the garnishee has sold the note for its face value. That sale carried with it the pledge of defendant's collateral, the property sought to be held by this garnishment. Under G.S. 1923, § 9376, it appearing that the garnishee had a lien on that property, plaintiff on motion might have been permitted to pay the amount of the secured debt and so procure for itself the benefit of the pledge. It did not pay the debt nor make an attempt to take advantage of this statute permitting it to do so. So for that reason alone plaintiff was not entitled to judgment against the garnishee.
Order affirmed.
Mr. Justice Holt took no part. *Page 381